      Case 1:20-cv-04787-MLB Document 14 Filed 08/13/21 Page 1 of 35




          IN THE UNITED STATES DISTRICT COURT
         FOR THE NORTHERN DISTRICT OF GEORGIA
                    ATLANTA DIVISION


Everardo Mondragon Tinoco,

                       Plaintiff,

v.

Alejandro Mayorkas, in his official
capacity as Secretary of Homeland     Case No. 1:20-cv-4787-MLB
Security; Tracy Renaud, Senior
Official Performing the Duties of
the Director, U.S. Citizenship and
Immigration Services; and Laura
Zuchowski, in her official capacity
as Director of the Vermont Service
Center of the U.S. Citizenship and
Immigration Services,

                       Defendants.

________________________________/

                         OPINION & ORDER

     On November 24, 2020, Plaintiff Everardo Mondragon Tinoco sued

Defendants challenging the United States Citizenship and Immigration

Services’ (“USCIS”) unreasonable delay in adjudicating petitions for bona

fide U nonimmigrant status (“U Visa”) and corresponding employment

authorization documents (“EADs”). (Dkt. 1.) Defendants move to dismiss
       Case 1:20-cv-04787-MLB Document 14 Filed 08/13/21 Page 2 of 35




under Federal Rules of Civil Procedure 12(b)(1) and (b)(6). (Dkt. 10.) The

Court denies that motion.

I.   Background

     A.    Statutory and Regulatory Background

     In October 2000, Congress enacted the Victims of Trafficking and

Violence Protection Act of 2000, Pub. L. 106-386, 114 Stat. 1464, which

amended the Immigration and Nationality Act (“INA”) and created the

U-Visa program. See 8 U.S.C. § 1101(a)(15)(U). To qualify for a U Visa,

a petitioner must show (1) he “suffered substantial physical or mental

abuse as a result of having been a victim of a qualifying crime,” (2) he has

credible and reliable information about the qualifying crime, (3) he has

been helpful, is being helpful, or is likely to be helpful to law enforcement

in investigating or prosecuting the qualifying crime, and (4) the

qualifying crime occurred in the United States, its territories or

possessions or violated a U.S. federal law that provides for

extraterritorial jurisdiction. 8 C.F.R. § 214.14(b).

     To apply for a U Visa, a petitioner must submit an I-918 Petition

for U Nonimmigrant Status as well as a U-Visa certification from a

certifying agency stating that the petitioner possesses important



                                     2
       Case 1:20-cv-04787-MLB Document 14 Filed 08/13/21 Page 3 of 35




information about the crime and will cooperate with the investigation or

prosecution.    See id. § 214.14(c)(1), (c)(2)(i).   The USCIS typically

processes these petitions in the order received. Id. § 214.14(d)(2). If the

U-Visa petition is granted, the petitioner receives lawful nonimmigrant

status and work authorization that lasts four years. Id. § 274a.12(a)(19);

8 U.S.C. § 1184(p)(3).

     The USCIS can only issue 10,000 U Visas per fiscal year.             Id.

§ 1184(p)(2). In 2007, the USCIS began anticipating that it would receive

meritorious U-Visa petitions exceeding this statutory cap. To respond to

this potential backlog, the USCIS created a regulatory waitlist program.

8 C.F.R. § 214.14(d)(2). Under this program, once the statutory cap has

been reached for the fiscal year, “[a]ll eligible petitioners who, due solely

to the cap, are not granted U-1 nonimmigrant status must be placed on

a waiting list and receive written notice of such placement.” Id. The

USCIS conducts a substantive review of the petition to determine

whether it is meritorious before placing the petitioner on the U-Visa

waiting list.   Once on the waiting list, USCIS grants the petitioner

deferred action or parole and the “USCIS, in its discretion, may authorize

employment for such petitioners.” Id. In December 2008, Congress



                                     3
      Case 1:20-cv-04787-MLB Document 14 Filed 08/13/21 Page 4 of 35




added language to 8 U.S.C. § 1184(p)(6) stating that the “Secretary [of

Homeland Security] may grant work authorization to any alien who has

a pending, bona fide [petition] for [a U Visa].” 8 U.S.C. § 1184(p)(6).1

     B.    Plaintiff’s U-Visa Petition

     Plaintiff is a native and citizen of Mexico who entered the United

States in March 1997 without inspection and has remained here since.

(Dkt. 1 ¶ 18.) Plaintiff was the victim of a domestic violence incident

inside his home at the hands of his former partner. (Id. ¶ 7.) He assisted

law enforcement throughout the investigation and prosecution of the

case. (Id. ¶ 31.) Lieutenant Scott Derek in Athens, Georgia issued

Plaintiff a U Nonimmigrant Status Certification on Form I-918,

Supplement B. (Id. ¶¶ 8, 32.) On February 2, 2018, Plaintiff filed his




1 The Court understands some find the term “alien” dehumanizing and
offensive. Nicole Acevedo, Biden Seeks to Replace ‘Alien’ with Less
‘Dehumanizing Term’ in Immigration Law, NBC News (Jan. 22, 2021,
3:34 PM), https://www.nbcnews.com/news/latino/biden-seeks-replace-
alien-less-dehumanizing-term-immigration-laws-n1255350. The current
administration is considering legislation to remove that term from U.S.
Immigration laws. Jorge Lopez and Elizabeth Whiting, President Biden
Issues New Executive Orders and Supports Comprehensive Reform of
Immigration       Policy,     JD       Supra    (Jan.     25,    2021),
https://www.jdsupra.com/legalnews/president-biden-issues-new-
executive-7739651/. The Court uses the term simply (and only) because
it is the term used in the laws at issue.

                                     4
      Case 1:20-cv-04787-MLB Document 14 Filed 08/13/21 Page 5 of 35




U-Visa petition. (Dkts. 1 ¶¶ 12, 33; 1-1; 1-2.) Plaintiff later completed

biometric fingerprint appointments. (Dkts. 1 ¶ 12; 1-3.) His petition

remains pending. (Dkt. 1 ¶ 33.)

     On November 24, 2020, Plaintiff sued Defendants for declaratory,

mandamus, and injunctive relief seeking an order compelling USCIS to

determine his eligibility for placement on the formal U-Visa waitlist so

that he may pursue employment authorization. (Id. ¶ 5.) Plaintiff sued

Defendants pursuant to the Administrative Procedure Act, 5 U.S.C.

§ 701, et seq. (“APA”), and the Mandamus Act, 28 U.S.C. § 1361. (Id. ¶ 6.)

He asserts two causes of action.2 (Id. at 9–11.) Plaintiff’s first cause of

action is for “Unreasonable Delay of Determination of Plaintiff’s

Eligibility for U-Visa Waitlist” under the APA. (Id. ¶¶ 35–38.) He claims

Defendants’ extensive delay without making eligibility determinations to

place him on the U-Visa waitlist is unreasonable, in violation of 5 U.S.C.




2   The Court notes both Plaintiff’s claims deal with adjudication of his
U-Visa petition, not his employment authorization documents. (Dkt. 1 at
10–11.) His requested relief, however, includes a declaration that
Defendants are in violation of 8 U.S.C. § 1184(p)(6), the INA regulation
about EADs. (Id. at 11.) The parties also discuss § 1184(p)(6) and EADs
in their briefs on Defendants’ motion to dismiss. (See generally Dkts. 10;
11.) The Court thus addresses § 1184(p)(6) and Plaintiff’s request for
EADs.

                                    5
      Case 1:20-cv-04787-MLB Document 14 Filed 08/13/21 Page 6 of 35




§§ 555(b) and 706(1). (Id. ¶ 37.) Plaintiff’s second cause of action is for

“Unlawful Failure to Determine Plaintiffs’ Eligibility for U-visa Waitlist”

under the Mandamus Act. (Id. ¶¶ 39–45.) He claims he satisfies all the

requirements for a writ of mandamus compelling Defendants to

determine his eligibility for the U-Visa waitlist. (Id. ¶ 41.) He contends

that once he properly filed his complete and bona fide U-Visa petition, he

had a clear right to determination of eligibility for the U-Visa waitlist

under 8 C.F.R. § 214.14(d)(2), and a clear right to that determination

within a reasonable period of time under 5 U.S.C. § 555(b). (Id. ¶ 42.)

According to Plaintiff, once the USCIS received his U-Visa petition, it had

a non-discretionary duty to decide within a reasonable time whether he

was eligible for placement on the waitlist and because the USCIS has not

made a determination it is in violation of 5 U.S.C. § 555(b) and 8 C.F.R.

§ 214.14(d)(2). (Id. ¶¶ 43–44.) Both Plaintiff’s causes of action claim

Defendants unreasonably delayed a determination of eligibility for the

U-Visa waitlist. Plaintiff contends Defendants violated the APA and he

is entitled to issuance of a writ of mandamus. (Id. at 9–11.) Although

Plaintiff titles his claims as “unreasonable delay” and “unlawful failure

to determine,” the content of both claims deals with failure to determine



                                    6
       Case 1:20-cv-04787-MLB Document 14 Filed 08/13/21 Page 7 of 35




eligibility for the U-Visa waitlist in a reasonable time under the APA and

Mandamus Act.

      Plaintiff asks the Court to declare Defendants in violation of 5

U.S.C. §§ 555(b), 706(1), and 706(2)(A); 8 U.S.C. § 1184(p)(6); and 8 C.F.R.

§ 214.14(d)(2). (Id. at 11.) He also asks for a preliminary and permanent

injunction requiring Defendants to determine his eligibility for

placement on the U-Visa waitlist. (Id.) Plaintiff also requests an award

of attorneys’ fees and costs under the Equal Access to Justice Act. (Id.)

Defendants move to dismiss the complaint under Rule 12(b)(1) and

12(b)(6). (Dkt. 10.)

II.   Standard of Review

      A.   Subject Matter Jurisdiction

      A motion under Federal Rule of Civil Procedure 12(b)(1) challenges

the Court’s subject matter jurisdiction. “[B]ecause a federal court is

powerless to act beyond its statutory grant of subject matter jurisdiction,

a court must zealously insure that jurisdiction exists over a case.” Smith

v. GTE Corp., 236 F.3d 1292, 1299 (11th Cir. 2001). It is presumed that

a federal court lacks jurisdiction in a case until the plaintiff shows the




                                     7
       Case 1:20-cv-04787-MLB Document 14 Filed 08/13/21 Page 8 of 35




court has jurisdiction over the subject matter. See Kokkonen v. Guardian

Life Ins. Co. of Am., 511 U.S. 375, 377 (1994).

      A defendant may attack subject matter jurisdiction under Rule

12(b)(1) in two ways—a facial attack or a factual attack. See McElmurray

v. Consol. Gov’t. of Augusta-Richmond Cnty., 501 F.3d 1244, 1251 (11th

Cir. 2007). “A ‘facial attack’ on the complaint ‘require[s] the court merely

to look and see if [the] plaintiff has sufficiently alleged a basis of subject

matter jurisdiction, and the allegations in his complaint are taken as true

for the purposes of the motion.’ ” Id. (quoting Lawrence v. Dunbar, 919

F.2d 1525, 1529 (11th Cir. 1990)) (alterations in original). A factual

attack, however, challenges the underlying facts supporting the Court’s

jurisdiction. Odyssey Marine Expl., Inc. v. Unidentified Shipwrecked

Vessel, 657 F.3d 1159, 1169 (11th Cir. 2011). When evaluating a factual

attack, “the district court is not obligated to take the allegations in the

complaint as true.”     Id.   Instead, the Court “may consider extrinsic

evidence such as deposition testimony and affidavits.” Id. And from this

evidence, the Court may “independently weigh the facts and is not

constrained to view them in the light most favorable to the non-movant.”

Id.



                                      8
       Case 1:20-cv-04787-MLB Document 14 Filed 08/13/21 Page 9 of 35




      B.    Failure to State a Claim

      A court may dismiss a pleading for “failure to state a claim upon

which relief can be granted.” Fed. R. Civ. P. 12(b)(6). At the motion to

dismiss stage, “all well-pleaded facts are accepted as true, and the

reasonable inferences therefrom are construed in the light most favorable

to the plaintiff.” Bryant v. Avado Brands, Inc., 187 F.3d 1271, 1273 n.1

(11th Cir. 1999).     Even so, a complaint offering mere “labels and

conclusions” or “a formulaic recitation of the elements of a cause of action”

is insufficient. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell

Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)).

      “To survive a motion to dismiss, a complaint must contain sufficient

factual matter, accepted as true, to ‘state a claim to relief that is plausible

on its face.’ ” Id. at 678 (quoting Twombly, 550 U.S. at 570). Put another

way, a plaintiff must plead “factual content that allows the court to draw

the reasonable inference that the defendant is liable for the misconduct

alleged.” Id. This so-called “plausibility standard” is not a probability

requirement. Id. Even if a plaintiff will probably not recover, a complaint

may still survive a motion to dismiss for failure to state a claim, and a

court reviewing such a motion should bear in mind that it is testing the



                                      9
      Case 1:20-cv-04787-MLB Document 14 Filed 08/13/21 Page 10 of 35




sufficiency of the complaint, not the merits of the case. Twombly, 550

U.S. at 556; see also AFL-CIO v. City of Miami, 637 F.3d 1178, 1186 (11th

Cir. 2011) (“[N]otice pleading does not require a plaintiff to specifically

plead every element of his cause of action, [but] a complaint must still

contain enough information regarding the material elements of a cause

of action to support recovery under some ‘viable legal theory.’ ” (quoting

Roe v. Aware Woman Ctr. for Choice, Inc., 253 F.3d 678, 683–84 (11th

Cir. 2001))).

III. Discussion

      A.    Subject Matter Jurisdiction

      Defendants contend the Court lacks subject matter jurisdiction to

hear Plaintiff’s claims under the APA and Mandamus Act. (Dkt. 10 at

14.) Section 706(1) of the APA states a reviewing court shall “compel

agency action unlawfully withheld or unreasonably delayed.” 5 U.S.C.

§ 706(1). The Supreme Court has held that “a claim under § 706(1) can

proceed only where a plaintiff asserts that an agency failed to take a

discrete agency action that it is required to take.” Norton v. S. Utah

Wilderness All., 542 U.S. 55, 64 (2004) (emphasis in original). Similarly,

to show entitlement to mandamus, a plaintiff must show: (1) he has a



                                    10
      Case 1:20-cv-04787-MLB Document 14 Filed 08/13/21 Page 11 of 35




clear right to the relief requested; (2) the defendant has a clear duty to

act; and (3) no other adequate remedy is available. Cash v. Barnhart,

327 F.3d 1252, 1258 (11th Cir. 2003).

           1.    U-Visa Waitlist

     In Plaintiff’s first cause of action, he alleges Defendants failed to

comply with their statutory obligation to determine his eligibility for

placement on the U-Visa waitlist within a reasonable time, in violation

of the APA, 5 U.S.C. §§ 555(b) and 706(1). (Dkt. 1 ¶¶ 35–38.) In his

second cause of action, he alleges USCIS has not determined whether he

is eligible for the U-Visa waitlist, in violation of 5 U.S.C. § 555(b) and 8

C.F.R. § 214.14(d)(2). (Id. ¶¶ 39–45.) Defendants argue this Court lacks

jurisdiction to review Plaintiffs’ claims because USCIS’s pace of

adjudication is discretionary and non-reviewable. (Dkt. 10 at 14.)

     The APA provides that “[a] person suffering legal wrong because of

agency action, or adversely affected or aggrieved by agency action within

the meaning of a relevant statute, is entitled to judicial review thereof.”

5 U.S.C. § 702. The Supreme Court “applies a ‘strong presumption’

favoring judicial review of administrative action.” Mach Mining, LLC v.

EEOC, 575 U.S. 480, 486 (2015) (citing Bowen v. Mich. Acad. of Fam.



                                    11
      Case 1:20-cv-04787-MLB Document 14 Filed 08/13/21 Page 12 of 35




Physicians, 476 U.S. 667, 670 (1986)). “Unless ‘there is persuasive reason

to believe’ that Congress intended to preclude judicial review, the Court

will not preclude review.”     PDR Network, LLC v. Carlton & Harris

Chiropractic, Inc., 139 S. Ct. 2051, 2060 (2019) (Kavanaugh, J.,

concurring) (quoting Bowen, 476 U.S. at 670). The APA requires agencies

to conclude matters “within a reasonable time,” 5 U.S.C. § 555(b), and

authorizes a federal court to “compel agency action unlawfully held or

unreasonably delayed,” id. § 706(1). The APA, however, prohibits judicial

review of an agency action if (1) a statute “precludes judicial review” or

(2) the “agency action is committed to agency discretion by law.” Id.

§ 701(a). Courts thus have jurisdiction under the APA to hear claims

brought against an agency for unreasonable delay as long as judicial

review is not precluded by statute and the agency action is not committed

by law to agency discretion. See Norton, 542 U.S. at 64 (“[A] claim under

§ 706(1) can proceed only where a plaintiff asserts that an agency failed

to take a discrete agency action that it is required to take.”).

      The decision whether to grant a U Visa is a matter left to the

discretion of the Secretary of the Department of Homeland Security. 8

U.S.C. § 1101(a)(15)(U). Congress, however, also designated the USCIS



                                     12
      Case 1:20-cv-04787-MLB Document 14 Filed 08/13/21 Page 13 of 35




as the agency responsible for “[a]djudications of immigrant visa

petitions.” 6 U.S.C. § 271(b)(1). There does not appear to be any dispute

that the USCIS has an affirmative, non-discretionary duty to adjudicate

U-Visa petitions. The Court would thus appear to have jurisdiction over

a claim USCIS refused to adjudicate a U-Visa petition. But Plaintiff does

not allege USCIS refused to process his petition.3 Instead, he asserts that

a decision on his U-Visa petition has been unreasonably delayed. The

jurisdictional question raised is whether the pace at which a U-Visa

petition is adjudicated is a matter of discretion, which lies beyond this

Court’s jurisdiction. See 8 U.S.C. § 1252(a)(2)(B)(ii) (prohibiting review

of any “decision or action of the Attorney General or the Secretary of

Homeland Security the authority for which is specified under this

subchapter to be in the discretion of the Attorney General or the

Secretary of Homeland Security”). This question has divided courts,

including within this district. Compare M.J.L. v. McAleenan, 420 F.




3The Court acknowledges Plaintiff’s second cause of action is “Unlawful
Failure to Determine,” but the content of his claim relates to the
determination of eligibility for the U-Visa waitlist “within a reasonable
period of time.” (Dkt. 1 ¶ 42.) Plaintiff never alleges USCIS singled him
out and refused to process his U-Visa petition. Rather, he alleges the
agency’s pace of adjudicating his petition is too slow.

                                    13
      Case 1:20-cv-04787-MLB Document 14 Filed 08/13/21 Page 14 of 35




Supp. 3d 588, 597 (W.D. Tex. 2019) (“[T]he Court finds that the USCIS

has a nondiscretionary duty to adjudicate U Visas within a reasonable

time, and therefore the Court has jurisdiction under the APA to review

[the plaintiffs’] APA claim that the USCIS failed to adjudicate [the

plaintiffs’] U Visas within a reasonable time.” (internal quotation marks

omitted)) and Santiago v. Mayorkas, No. 20-cv-4508, 2021 WL 3073690,

at *4 (N.D. Ga. April 16, 2021) (“The Court finds that is has jurisdiction

over the plaintiffs’ claim under the APA for unreasonable delay in

determining their eligibility for the U-Visa waitlist.”), with Arguijo v.

U.S. Dep’t of Homeland Sec., No. 1:20-cv-378, 2020 WL 7585809, at *2–3

(W.D. Mich. Dec. 16, 2020) (finding that the USCIS has the discretion to

determine the pace at which U-Visa petitions are adjudicated, so the

court lacks subject matter jurisdiction to resolve the plaintiff’s claim that

his U-Visa petition has been unreasonably delayed) and Canevaro v.

Wolf, 2021 WL 2283870, at *4 (N.D. Ga. May 20, 2021) (“The Court lacks

subject matter jurisdiction over plaintiffs’ waitlist claim because they

have not alleged a failure to take a non-discretionary action.”).

     The Court agrees with those courts concluding they have

jurisdiction. The regulations promulgated under the INA make it clear



                                     14
      Case 1:20-cv-04787-MLB Document 14 Filed 08/13/21 Page 15 of 35




that USCIS is required to determine whether a petitioner is eligible for a

U Visa (even if the ultimate decision to issue such a visa is discretionary)

and must also place eligible petitioners on the waiting list if the cap

applies. See 8 C.F.R. § 214.14(c)(5) (“After completing its de novo review

of the petition and evidence, USCIS will issue a written decision

approving   or   denying    form   I-918 . . . .”   (emphasis    added));   id.

§ 214.14(c)(5)(i) (“If USCIS determines that the petitioner has met the

requirements for U-1 nonimmigrant status, USCIS will approve Form I-

918.” (emphasis added)); id. § 214.14(d)(2) (“All eligible petitioners who,

due solely to the cap, are not granted U-1 nonimmigrant status must be

placed on a waiting list and receive written notice of such placement.”

(emphasis added)).    These provisions are mandatory.           So “while the

outcome of the eligibility determination is a matter committed to the

agency’s discretion under 8 U.S.C. § 1101(a)(15)(U), USCIS must assess

a petitioner’s eligibility in order to comply with the mandatory

requirement to include eligible [petitioners] on the waitlist.” Uranga v.

USCIS, 490 F. Supp. 3d 86, 101 (D.D.C. 2020) (emphasis added); see also

Patel v. Cissna, 400 F. Supp. 3d 1373, 1383 (M.D. Ga. 2019) (“There is no




                                    15
      Case 1:20-cv-04787-MLB Document 14 Filed 08/13/21 Page 16 of 35




dispute that [d]efendants are required by law to decide whether to place

[p]laintiff on the waiting list and have not yet done so.”).

     Because USCIS must adjudicate U-Visa petitions, it follows that

they must do so within a reasonable amount of time. Were it otherwise,

USCIS could hold U-Visa petitions in abeyance indefinitely, without

providing any reasoned basis for doing so, and thwart Congress’s

mandate that USCIS adjudicate U-Visa petitions. Congress could not

have intended to grant USCIS that power. The statutory requirement

that USCIS adjudicate U-Visa petitions necessarily implies that it do so

within a reasonable time. Saini v. USCIS, 553 F. Supp. 2d 1170, 1176

(E.D. Cal. 2008) (“[B]y necessary implication[,] the adjudication must

occur within a reasonable period of time, since a contrary position would

permit the USCIS to delay indefinitely, a result Congress could not have

intended.” (alteration adopted) (internal quotation marks omitted)

(citation omitted)); Kim v. Ashcroft, 340 F. Supp. 2d 384, 393 (S.D.N.Y.

2004) (“[T]he [US]CIS simply does not possess unfettered discretion to

relegate aliens to a state of ‘limbo,’ leaving them to languish there

indefinitely. This result is explicitly foreclosed by the APA.”).




                                     16
        Case 1:20-cv-04787-MLB Document 14 Filed 08/13/21 Page 17 of 35




        Defendants contend the Court should follow a recent trio of Western

District of Michigan decisions. See Arguijo, 2020 WL 7585809; Barrios

Garcia v. U.S. Dep’t of Homeland Sec., No. 1:20-cv-457, 2020 WL 7585846

(W.D. Mich. Dec. 16, 2020); Mendez v. U.S. Dep’t of Homeland Sec., 507

F. Supp. 3d 882 (W.D. Mich. 2020).4 The Court, however, finds the

reasoning of those cases unpersuasive.

        The Arguijo court’s entire analysis focused on its disagreement with

the district court in M.J.L. v. McAleenan. Arguijo, 2020 WL 7585809, at

*2–3.      That earlier court determined challenges to the pace of

adjudication of a U-Visa petition were within its jurisdiction. M.J.L., 420

F. Supp. 3d at 597. The Arguijo court rejected its conclusion for two

reasons. Arguijo, 2020 WL 7585809, at *2–3. First, it found M.J.L.

“conflate[d] the Secretary’s obligation to adjudicate U-Visa [petitions]

with questions regarding the pace of such adjudication.” Id. at *2. This

Court disagrees. The M.J.L. court did not conflate the two but rather

used the fact that USCIS has a nondiscretionary duty to adjudicate U

Visas to infer that USCIS has a nondiscretionary duty to adjudicate them


4These three decisions are written by the same magistrate judge and use
almost identical language. For the purpose of brevity, the Court will only
analyze Arguijo, but the analysis applies to all three cases.

                                      17
      Case 1:20-cv-04787-MLB Document 14 Filed 08/13/21 Page 18 of 35




within a reasonable time.     M.J.L., 420 F. Supp. 3d at 595–97.         It

concluded the existence of one (a duty to adjudicate) necessarily implies

the other (a requirement to do so in a reasonable amount of time). The

Arguijo court’s reasoning on this point seems to ignore the fact that

USCIS must assess a petitioner’s eligibility to comply with the

mandatory requirement to include eligible petitioners on the waitlist.

See 8 C.F.R. § 214.14(d)(2); Uranga, 490 F. Supp. 3d at 101; Patel, 400 F.

Supp. 3d at 1383.

     Second, the Arguijo court found that the M.J.L. court “disregard[ed]

the fact that the relevant statutes contain no language (1) establishing a

deadline within which U-Visa [petitions] must be adjudicated or

(2) articulating guidelines or factors relevant to the question of the pace

of adjudication.” Arguijo, 2020 WL 7585809, at *3. While the INA and

related regulations do not provide a timeline for how quickly USCIS must

adjudicate such visas, “a lack of a timeframe alone does not render the

statute optional.”   Rodriguez v. Nielsen, No. 16-CV-7092, 2018 WL

4783977, at *12 (E.D.N.Y. Sept. 30, 2018). “The absence of a specified

deadline within which action must be taken does not change the nature

of USCIS’ obligation from one that is ministerial to a matter within the



                                    18
      Case 1:20-cv-04787-MLB Document 14 Filed 08/13/21 Page 19 of 35




agency’s discretion.” Saini, 553 F. Supp. 2d at 1176. Although the INA

does not specify the timeframe within which a decision on U-Visa

petitions should be made, “by necessary implication the adjudication

must occur within a reasonable period of time, since a contrary position

would permit the USCIS to delay indefinitely, a result Congress could

not have intended.” Id. (internal quotation marks omitted). For these

reasons, the Court is unpersuaded by the reasoning in the trio of Western

District of Michigan cases.

     Based on the foregoing, the Court finds the USCIS has a

non-discretionary duty to adjudicate U Visas within a reasonable time.

The Court thus has jurisdiction to review Plaintiff’s claims that the

USCIS failed to adjudicate Plaintiff’s U Visa “within a reasonable time.”

See M.J.L., 420 F. Supp. 3d at 597 (finding that the court had jurisdiction

under the APA to review the plaintiffs’ APA claim that the USCIS failed

to adjudicate the plaintiffs’ U Visas within a reasonable time); Patel, 400

F. Supp. 3d at 1383–84 (finding that the court had jurisdiction to review

the plaintiff’s claim that the USCIS’s unreasonable delay in deciding

whether to place the plaintiff on the waitlist violated the APA); Uranga

v. U.S.C.I.S., 490 F. Supp. 3d 86, 101 (D.D.C. 2020) (finding that the court



                                    19
      Case 1:20-cv-04787-MLB Document 14 Filed 08/13/21 Page 20 of 35




had jurisdiction because while the outcome of an eligibility determination

is a matter committed to the agency’s discretion, the government must

assess a petitioner’s eligibility); Lopez v. Cissna, No. 2:18-71, 2018 WL

5013830, at *4 (D.S.C. Oct. 15, 2018) (finding that the court had

jurisdiction because the defendants had a non-discretionary duty to take

action to determine whether a U-Visa petitioner should be placed on the

waitlist). “[The USCIS] simply does not possess unfettered discretion to

relegate aliens to a state of ‘limbo,’ leaving them to languish there

indefinitely. This result is explicitly foreclosed by the APA.” Kim, 340 F.

Supp. 2d at 393. The Court thus denies Defendants’ motion to dismiss

for lack of jurisdiction.

      This determination necessarily means the Court lacks jurisdiction

to hear Plaintiff’s Mandamus Act claim that Defendants failed to

adjudicate Plaintiff’s U-Visa petition within a reasonable time. Under

the Mandamus Act, “[t]he test for jurisdiction is whether mandamus

would be an appropriate means of relief.” Cash, 327 F.3d at 1258 (citing

Jones v. Alexander, 609 F.2d 778, 781 (5th Cir. 1980)). Mandamus is

appropriate when: “(1) the plaintiff has a clear right to the relief

requested; (2) the defendant has a clear duty to act; and (3) no other



                                    20
      Case 1:20-cv-04787-MLB Document 14 Filed 08/13/21 Page 21 of 35




adequate remedy is available.”        Id. (alteration adopted) (internal

quotation marks omitted) (citing Jones, 609 F.2d at 781). Here, the third

element is not met as Plaintiff has a remedy under the APA. The Court

thus dismisses Count III for lack of jurisdiction.     Other courts have

reached the same conclusion. See Ruiz v. Wolf, No. 20 C 4276, 2020 WL

6701100, at *5 (N.D. Ill. Nov. 13, 2020) (“Because the APA provides a

remedy for unlawfully delayed agency action, mandamus is not necessary

for relief. Plaintiff is already pursuing her remedies under the APA. This

alone is a sufficient basis to deny mandamus relief.” (internal quotation

marks and citations omitted)); M.J.L., 420 F. Supp. 3d at 598 (same).

           2.    Employment Authorization

     As noted above, the parties discuss whether § 1184(p)(6) can

support subject matter jurisdiction over claims regarding employment

authorizations. While § 1184(p)(6) is mentioned in Plaintiff’s requested

relief, there is no claim about EADs in his complaint. But because the

parties address the issue, the Court does as well.

     While a U-Visa petition is pending, but before it is adjudicated, the

Secretary of Homeland Security has authority to issue the petitioner an

EAD if the petition is determined to be “bona fide.” 8 U.S.C. § 1184(p)(6).



                                    21
      Case 1:20-cv-04787-MLB Document 14 Filed 08/13/21 Page 22 of 35




Defendants argue 8 U.S.C. § 1184(p)(6) is discretionary and cannot

support subject matter jurisdiction over claims regarding employment

authorizations. (Dkt. 10 at 19.) Section 1184(p)(6) of the INA clearly and

unambiguously states: “The Secretary [of the Department of Homeland

Security] may grant work authorization to any alien who has a pending,

bona fide [petition] for nonimmigrant status under section 1101(a)(15)(U)

of this title.” 8 U.S.C. § 1184(p)(6) (emphasis added). The statute clearly

gives the Secretary the discretion to grant work authorizations to

petitioners with pending, bona fide U-Visa petitions. But nothing in the

language suggests the Secretary must grant Plaintiff a work

authorization if his petition is bona fide. See Lopez v. Davis, 531 U.S.

230, 241 (2001) (use of “may” instead of “shall” in a statute means a grant

of discretion); Anderson v. Yungkau, 329 U.S. 482, 485 (1947) (“[W]hen

the same Rule uses both ‘may’ and ‘shall,’ the normal inference is that

each is used in its usual sense—the one act being permissive, the other

mandatory.”). Moreover, nothing in the plain language of the statute

requires him to evaluate whether a petition is bona fide. See Gonzalez v.

Cuccinelli, 985 F.3d 357, 366 (4th Cir. 2021) (“[N]othing in § 1184(p)(6)

requires the agency to do anything. In fact, the statute shows the agency



                                    22
      Case 1:20-cv-04787-MLB Document 14 Filed 08/13/21 Page 23 of 35




action is discretionary.”).     Congress may have contemplated the

“Secretary would implement a process for determining whether [a

petitioner] should be provided a work authorization prior to being placed

on the U Visa waiting list, but it left the ultimate determination to the

Secretary, who would presumably decide what to do in his discretion

based upon a myriad of factors.” Patel, 400 F. Supp. 3d at 1379.

     As the plaintiff in Patel, Plaintiff recognizes the statute says the

Secretary may grant work authorization and concedes § 1184(p)(6) gives

the agency discretion to grant or deny an employment authorization

request.5 (Dkt. 11 at 9.) See Patel, 400 F. Supp. 3d at 1380. Plaintiff

argues, however, that the agency has a non-discretionary duty to

implement § 1184(p)(6) by adjudicating eligible requests for work

authorization. The language of the statute does not support Plaintiff’s

argument.     The statute states the Secretary “may” provide work

authorization, not that USCIS must adjudicate every petition to




5 Because there is no statute mandating the Secretary grant work
authorization to those with a pending, bona fide U-Visa petition, the logic
the Court applied in finding a duty to adjudicate U-Visa petitions within
a reasonable time does not apply. The Court will not read such a time
requirement into a statute that, on its face, does not require the Secretary
to take any action but merely grants him or her the right to do so.

                                    23
      Case 1:20-cv-04787-MLB Document 14 Filed 08/13/21 Page 24 of 35




determine    whether    the   petitioner   would   be   eligible   for   work

authorization. See Yusim v. Dep’t of Labor, 645 F. App’x 967, 969 (11th

Cir. 2016) (per curiam) (dismissing an APA claim because agency

regulations stated the Department of Labor “may participate as a party”

at any stage of proceedings and thus did not require the Department of

Labor to intervene on the plaintiff’s behalf (citing 29 C.F.R. §

1978.108(a)(1))); cf. Choudry v. Chertoff, No. 1:07-CV-426, 2007 WL

9706374, at *4 (N.D. Ga. Mar. 12, 2007) (noting the government had a

non-discretionary duty to adjudicate an alien’s adjustment of status

petition based on language in a regulation stating a petitioner “shall be

notified of the decision of the director, and, if the petition is denied, the

reasons for the denial” (quoting 8 C.F.R. § 245.2(a)(5)). As the Fourth

Circuit explained, “Congress explicitly required the Secretary to

implement the U-Visa program but remained silent about implementing

work-authorization adjudications. This confirms that implementing the

latter is not required.” Gonzalez, 985 F.3d at 368. “Moreover, there are

no regulations implementing § 1184(p)(6) . . . .”       Ramires, 2020 WL

6146393, at *4. Plaintiff’s first argument is unavailing.




                                     24
      Case 1:20-cv-04787-MLB Document 14 Filed 08/13/21 Page 25 of 35




     Plaintiff argues the text, structure, and history of § 1184(p)(6) show

Congress sought to create an obligation on behalf of USCIS to implement

§ 1184(p)(6) and adjudicate employment authorization petitions at the

outset of the U-Visa process. (Dkt. 11 at 14.) Courts are divided on this

argument. Compare Patel, 400 F. Supp. 3d at 1382 (finding, based on

“simple statutory interpretation,” the court did not have jurisdiction to

decide the plaintiff’s § 1184(p)(6) claim), with Rodriguez, 2018 WL

4783977, at *11 (finding adjudications under § 1184(p)(6) are not

discretionary). The Court agrees with the former. In Rodriguez, the

court found §1184(p)(6) contains specific eligibility requirements. 2018

WL 4783977, at *13. Citing I.N.S. v. St. Cyr, 533 U.S. 289 (2001), the

Rodriguez Court pronounced that whenever Congress authorizes an

Executive Branch agency to take some action and places specific

eligibility requirements on that authorization, the agency must

adjudicate   whether    a   petitioner   qualifies   under   the   eligibility

requirements. Rodriguez, 2018 WL 4783977, at *10–13. “By its terms,

however, St. Cyr’s ‘right to a ruling’ applies only when the law in question

sets out a precondition to the exercise of discretion, and that precondition

is expressed in a ‘specific statutory standard.’” N-N v. Mayorkas, No.



                                    25
      Case 1:20-cv-04787-MLB Document 14 Filed 08/13/21 Page 26 of 35




19-CV-5295(EK), 2021 WL 1997033, at *9 (E.D.N.Y. May 18, 2021).

Accordingly, this Court must decide whether the statement that

“pending, bona fide” petitions are eligible for discretionary EAD grants

constitutes a “specific statutory standard” within the meaning of St. Cyr.

     The Court disagrees with the Rodriguez court’s application of St.

Cyr to the Secretary’s discretion to issue EADs to U-Visa petitioners.

Section 1184(p)(6) merely states that the Secretary may grant work

authorization to any person who has a “pending, bona fide” petition. 8

U.S.C. § 1184(p)(6). Under the plain language, the Secretary cannot just

provide work authorization to anyone with a pending petition—that

would read the bona fide requirement out of the statute. But the statute

does not define what constitutes a “bona fide” petition. Congress did not

state what the single eligibility requirement—bona fide—meant. That

term generally means “genuine” or “real.” So the Secretary could grant

“genuine” petitions? Perhaps petitions that are obviously sufficient? Or

not fraudulent?   Or maybe “genuine” means “authentic” in that the

petition cannot be for some improper purpose? Perhaps it means it must

be “sincere” in that the petition must be made in good faith and with

honest representations. All that the Court knows is that “pending, bona



                                    26
      Case 1:20-cv-04787-MLB Document 14 Filed 08/13/21 Page 27 of 35




fide” petition cannot mean the petitioner is “eligible” or “likely eligible”

for a U Visa or Congress would have used those terms. Someone who is

ultimately ineligible could still submit a “genuine” or “real” petition. It

is not clear what Congress meant by “bona fide,” and there are no

implementing regulations to provide additional guidance. Congress’s

eligibility requirement here seems more consistent with an intent to vest

the Secretary with maximum discretion.

     The precedent relied on in Rodriguez is also distinguishable from

the circumstances here. 2018 WL 4783977, at *10 (relying on St. Cyr,

533 U.S. 289). The issue in St. Cyr was whether Congress, by enacting

the Antiterrorism and Effective Death Penalty Act of 1996 and the Illegal

Immigration Reform and Immigrant Responsibility Act of 1996, which

vested substantial discretion in the Attorney General to decide whether

noncitizens in some cases could avoid deportation, eliminated judicial

review of those decisions by the Attorney General. 533 U.S. at 292–93.

The Supreme Court, after a historical analysis of the importance of the

writ of habeas corpus and the limitations on its suspension, concluded

Congress did not eliminate habeas corpus relief for noncitizens. Id. at

298–314. There is no indication the Supreme Court intended for its



                                    27
      Case 1:20-cv-04787-MLB Document 14 Filed 08/13/21 Page 28 of 35




citation to traditional habeas corpus principles to be interpreted as

supporting Plaintiff’s conclusion.      “The Court rejects [the plaintiff’s]

broad assertion that every statute providing eligibility requirements for

a discretionary benefit, no matter how vague and undefined, mandates

agency adjudication.” Patel, 400 F. Supp. 3d at 1382.

      Whether § 1184(p)(6) supports the Court’s jurisdiction over claims

regarding employment authorizations is a matter of simple statutory

interpretation. First, the Court examines the statutory text. Because

that examination yields the answer, the inquiry ends. The Court will not

read into the statute rights and duties that do not appear. Like the

plaintiff in Patel, Plaintiff argues

      when Congress stated in the statutory language that the
      Secretary “may grant work authorization to any alien who has
      a pending, bona fide [petition],” Congress also meant that the
      Secretary “shall determine for each alien who has filed [a
      petition] for a U Visa whether the [petition] is bona fide, and
      if it is, whether the [petitioner] should receive a temporary
      work authorization while a determination is being made as to
      whether the alien should be placed on the U[-]Visa waiting
      list.”

400 F. Supp. 3d at 1382. The Court disagrees. See Uranga, 490 F. Supp.

3d at 101 (“Thus, while Congress gave the government the authority to

issue EAD to those with pending, bona fide U-visa [petitions], it did not



                                       28
      Case 1:20-cv-04787-MLB Document 14 Filed 08/13/21 Page 29 of 35




require the agency to determine whether any particular [petitioner] was

eligible to receive them.”); Ramires v. Wolf, No. 1:20-cv-203, 2020 WL

6146393, at *4 (D.N.M. Oct. 20, 2020) (finding § 1184(p)(6) does not

mandate that the USCIS grant employment authorization to pending,

bona fide petitions, or even direct the USCIS to promulgate regulations

interpreting “bona fide” or otherwise implement the statute). “Nothing

prevents Congress from stating its intention by enacting statutory

language that is clear and unequivocal.” Patel, 400 F. Supp. 2d at 1383.

If Congress wanted to impose a non-discretionary duty upon an agency,

it has the authority and knowledge to do so. This Court, however, lacks

the authority to rewrite a statute that is clear and unambiguous and then

order an Executive Branch agency to comply with the Court’s creation.

To the extent Plaintiff asserts a claim regarding employment

authorization, the Court lacks the jurisdiction to review such a claim. See

Cash, 327 F.3d at 1258 (finding a court lacked subject matter jurisdiction

over a mandamus claim because there was no clear duty to act); Jallali

v. Sec’y, U.S. Dep’t of Educ., 437 F. App’x 862, 865 (11th Cir. 2011) (per

curiam) (dismissing APA claim for lack of subject matter jurisdiction

when action was not required).



                                    29
      Case 1:20-cv-04787-MLB Document 14 Filed 08/13/21 Page 30 of 35




     B.    Failure to State a Claim

     Defendants also contend Plaintiff’s complaint should be dismissed

for failure to state a claim. (Dkt. 10 at 23.)

           1.    APA Claim

     Defendants argue Plaintiff’s first claim should be dismissed

because the USCIS has not unreasonably delayed its U-Visa waitlist

adjudication. (Id.) Under the APA, an agency shall, “within a reasonable

time . . . proceed to conclude a matter presented to it.” 5 U.S.C. § 555(b).

In assessing claims of agency delay under § 555(b) of the APA, some

courts apply a six-factor test articulated in Telecommunications Research

& Action Center v. FCC, 750 F.2d 70, 80 (D.C. Cir. 1984) (“TRAC”). The

Eleventh Circuit has not expressly adopted the TRAC factors, but the

Patel Court acknowledged some courts have found the factors to be

helpful in analyzing unreasonable delay claims. 400 F. Supp. 3d at 1383.

The TRAC factors are: (1) “the time agencies take to make decisions must

be governed by a rule of reason”; (2) “where Congress has provided a

timetable or other indication of the speed with which it expects the

agency to proceed in the enabling statute, that statutory scheme may

supply content for this rule of reason”; (3) “delays that might be



                                     30
      Case 1:20-cv-04787-MLB Document 14 Filed 08/13/21 Page 31 of 35




reasonable in the sphere of economic regulation are less tolerable when

human health and welfare are at stake”; (4) “the court should consider

the effect of expediting delayed action on agency activities of a higher or

competing priority”; (5) “the court should also take into account the

nature and extent of the interests prejudiced by delay”; and (6) “the court

need not find any impropriety lurking behind agency lassitude in order

to hold that agency action is unreasonably delayed.” TRAC, 750 F.2d at

80 (internal citations and quotation marks omitted).

     “What constitutes an unreasonable delay in the immigration

context ‘depends to a great extent on the facts of the particular case.’ ”

Haus v. Nielsen, No. 17-C-4972, 2018 WL 1035870, at *3 (N.D. Ill. Feb.

23, 2018) (quoting Yu v. Brown, 36 F. Supp. 2d 922, 935 (D.N.M. 1999)).

Courts are thus split on whether it is appropriate to analyze the TRAC

factors at the motion to dismiss stage. Compare Uranga, 490 F. Supp. 3d

at 102–06 (finding that the plaintiff failed to state a claim for

unreasonable delay with respect to his waitlist eligibility after analyzing

and weighing the six TRAC factors), with Haus, 2018 WL 1035870, at *4

(“[T]he Court is not prepared to hold on a motion to dismiss for failure to

state a claim that the three-year delay in reviewing [the plaintiffs’] U-



                                    31
      Case 1:20-cv-04787-MLB Document 14 Filed 08/13/21 Page 32 of 35




visa petitions for placement on the waiting list is reasonable as a matter

of law.”) and Gonzalez, 985 F.3d at 375 (“A claim of unreasonable delay

is necessarily fact dependent and thus sits uncomfortably at the motion

to dismiss stage and should not typically be resolved at that stage.”). The

Court agrees with the latter position.

     At this stage of the case, the Court has insufficient information with

which to evaluate these factors and determine whether Defendants’

34-month delay in deciding whether to place Plaintiff on the waitlist was

reasonable.6 Defendants contend the delay is because of the pandemic,

rising petitions, escalating lawsuits, and “many other types of

immigration-related priorities.”7 (Dkt. 10 at 29.) “Although it is entirely

possible that this delay is reasonable, there is insufficient information

upon which to base such a determination at this stage in the




6 Plaintiff filed his U-Visa petition about 34 months before filing his
complaint. (Dkt. 1 ¶ 33.) At the time of this order, it has been 43 months
since he filed his petition.
7 Like the defendants in Rodriguez, Defendants do not provide how many

pending U-Visa petitions have been placed on the waiting list. See 2018
WL 4783977, at *20. “These numbers are critical to discerning the rate
of review and thus the reasonableness of [the defendants’] delay. Without
this necessary information, the Court cannot agree with [the defendants’]
argument that ‘any delay’ in waiting list adjudication is reasonable in
light of the high volume of [petitions] the agency receives.” Id.

                                    32
      Case 1:20-cv-04787-MLB Document 14 Filed 08/13/21 Page 33 of 35




proceedings.” Kim, 340 F. Supp. 2d at 393. For example, as to the first

factor, “[w]hile a ‘first in, first out’ approach with enumerated exceptions

may be a rule of reason, [the court does] not know enough about how the

agency implements its rules and exceptions.” Gonzalez, 985 F.3d at 375.

The Court thus finds it premature to address these factors at the motion

to dismiss stage. Plaintiff’s complaint alleges enough facts to state a

claim for relief. See Solis v. Cissna, No. 9:18-83, 2018 WL 3819099, *5

(D.S.C. Aug. 10, 2018) (“Plaintiffs allege that they are entitled to agency

action, that the agency action has been unreasonably delayed because no

action has be[en] taken in their case in thirty-seven (37) months, and that

they have been adversely affected or aggrieved as a result of the delay.

Plaintiffs contend they have alleged sufficient facts to state a plausible

claim under the APA. The court agrees.” (internal citations omitted)).

           2.    Employment Authorization

     Defendants contend “[i]n the second count, Plaintiff alleges USCIS

has unreasonably delayed or unlawfully withheld an EAD under 8 U.S.C.

§ 1184(p)(6).” (Dkt. 10 at 30.) The Court does not construe the complaint

to allege such a claim.      As discussed above, while § 1184(p)(6) is

mentioned in Plaintiff’s requested relief, there is no claim about EADs in



                                    33
      Case 1:20-cv-04787-MLB Document 14 Filed 08/13/21 Page 34 of 35




his complaint. Even if there was such a claim, as discussed above, the

Court does not have subject matter jurisdiction. The Court thus declines

to address whether Plaintiff has stated a claim.

           3.    Mandamus Act

     Because the Court found it does not have jurisdiction to review

Plaintiff’s mandamus claim, the Court declines to address whether

Plaintiff stated a mandamus claim.

           4.    Attorneys’ Fees

     Defendants final argument is that Plaintiff’s claim for attorneys’

fees under the Equal Access to Justice Act should be dismissed “[b]ecause

Plaintiff’s first three claims should be dismissed.”     (Dkt. 10 at 32.)

Because the Court is not dismissing Plaintiff’s APA claim, the Court

denies Defendants’ motion to dismiss Plaintiff’s claim to attorneys’ fees.




                                    34
      Case 1:20-cv-04787-MLB Document 14 Filed 08/13/21 Page 35 of 35




IV.   Conclusion

      The Court DENIES Defendants’ Motion to Dismiss (Dkt. 10).8

      SO ORDERED this 13th day of August, 2021.




8  To the extent Plaintiff asserts a claim regarding employment
authorization, the Court grants Defendants’ motion to dismiss as to that
claim because the Court lacks jurisdiction.

                                    35
